Title: Tax Commissioners of Lancaster County to the Auditors, with a Note by Jefferson, 7–12 April 1781
From: Tax Commissioners of Lancaster County,Jefferson, Thomas
To: Auditors


Lancaster, 7 Apr. 1781. If the bearer, Mr. Job Carter, applies for an order on the treasurer for his expenses in carrying dispatches to the governor and treasurer, he is to be given the customary allowance. Reply follows: “In Council Apr. 12. 1781. If the Auditors shall be satisfied that the bearer came for the purpose of bringing the tobacco notes and not on private business, the board are of opinion he should be allowed as an express. Th: Jefferson.”
